TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2015



                                     NO. 03-12-00730-CR


                               Johnny Gabriel Castro, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
 AFFIRMED IN PART; VACATED IN PART -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was error in the trial court’s

judgment of conviction for both capital murder and murder of the same victim. Therefore, the

Court vacates the conviction and sentence for the lesser-included offense of murder and affirms

the trial court’s judgment of conviction in all other respects. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.